number release date internal_revenue_service index number -------------------------------- ------------------------------ ----------------------------- ----------------------- ------------------------------------------ department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc ita plr-120176-06 date date dear taxpayer this is in reference to a form_1128 application to adopt change or retain a tax_year submitted on behalf of the above-named taxpayer requesting permission to change its annual_accounting_period for federal_income_tax purposes from a taxable_year ending january to a taxable_year ending march effective for the tax_year beginning date and ending date the taxpayer has requested that the form_1128 be considered timely filed under the authority contained in ' of the procedure and administration regulations the taxpayer's form_1128 requesting a change in accounting_period to a tax_year ending date was due on or before an extended due_date of december but was not timely filed however the form was filed shortly thereafter and the request for discretionary administrative relief was filed within days of such due_date the information furnished shows that taxpayer intended to make the change and to file form_1128 on a timely basis and had engaged a qualified_tax professional in order to assure a proper filing due to an error or misunderstanding however the form was not timely filed the error was not due to any lack of due diligence or prompt action on the part of taxpayer sec_1_442-1 of the income_tax regulations provides that in order to secure the commissioner's consent to a change in annual_accounting_period the taxpayer must file an application on form_1128 with the commissioner within such time and in such manner as is provided in administrative procedures published by the commissioner but for a timely filing the taxpayer’s form_1128 would be subject_to the automatic consent procedures of revproc_2002_37 2002_1_cb_1030 and due on or before the due_date including extensions of the return of tax required for the short_period date the ruling contained in this letter is based upon facts and representations sec_301_9100-3 of the regulations provides that requests for extensions of based on the facts and information submitted and the representations made it is plr-120176-06 time for regulatory elections that do not meet the requirements of ' automatic extensions such as the instant case must be made under the rules of ' requests for relief subject_to ' will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government held that the taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and taxpayer's late-filed form_1128 requesting permission to change to a tax_year ending march effective for the tax_year beginning date is considered timely filed furnished by the taxpayer and is limited to the filing of form_1128 except as specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transaction under the provisions of any other sections of the code or regulations that may be applicable thereto this office has not verified any of the material submitted in support of the requested ruling verification of factual information representations and other data is within the examination jurisdiction of the taxpayer's irs industry director a copy of this letter_ruling and taxpayer's form_1128 are being forwarded to the service_center where the taxpayer files its federal_income_tax returns with instructions that the form_1128 be considered timely filed and processed in accordance with established procedures under revproc_2002_37 in accordance with the provisions of a power_of_attorney currently on file with this office a copy of this letter is also being sent to the taxpayer’s designated representative plr-120176-06 this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours s george f wright george f wright senior technician reviewer branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
